ORDER
Tsoucalas, Senior Judge:
In accordance with the decision (July 7, 1997) and mandate (Aug. 29, 1997) of the United States Court of Appeals for the Federal Circuit, Appeal Nos. 95-1509 and 96-1036, remanding this case with instructions, it is hereby
Ordered that the portion of the decision of the Court in Sigma Corp. v. United States, 19 CIT 753, 888 F. Supp. 159 (1995) (Slip Op. 95 — 95), upholding the Department of Commerce, International Trade Administration’s (“Commerce”) methodology in calculating the freight component of foreign market value is vacated; and it is further
Ordered that Commerce recalculate constructed foreign market value for the 1989-90 administrative review using a methodology that does not overvalue total freight expense by double-counting ocean freight and foreign inland freight; and it is further
Ordered that, in accordance with D & L Supply Co. v. United States, 113 F.3d 1220 (Fed. Cir. 1997), the portion ofthe decision of the Court in Sigma Corp. v. United States, 17 CIT 1358, 841 F. Supp. 1275 (1993) (Slip Op. 93-238), upholding Commerce’s reliance on Guangdong Metals & Minerals Import & Export Corporation’s (“Guangdong”) invalidated dumping margin as the “best information available” in its determination of an “all others” rate to be charged against the non-responsive Chinese exporters (i.e., all Chinese exporters except Guang-dong) in the 1989-90 administrative review is vacated; and it is further
Ordered that Commerce determine an “all others” rate to be charged against the non-responsive Chinese exporters without using Guang-dong’s invalidated dumping margins; and it is further
Ordered that the portion of the decision of the Court in Sigma, 17 CIT 1358, 841 F. Supp. 1275, upholding Commerce’s determination of the surrogate foundry overhead component of constructed foreign market value is vacated; and it is further
*1043Ordered that Commerce obtain additional information from its representatives in Pakistan with regard to the size of the “large Lahore-based foundry,” and whether the overhead for that foundry is comparable to the overhead that would be experienced by a foundry the size of Guangdong’s foundries and, if necessary based on this information, recalculate the surrogate foundry overhead component of constructed foreign market value; and it is further
Ordered that commerce report the results of this remand to the Court within 60 days of this order.